 UNITED STATES DISTRICT COURT                                                                  05/21/2021
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 ERIC ROGERS,                                                          :
                                                                       :
                                             Plaintiff,                :
                                                                       :   18-CV-10021 (ALC)
                  -against-                                            :
                                                                       :   ORDER
                                                                       :
 JACK’S COFFEE, LLC, ET AL.,                                           :
                                                                       :
                                                                       :
                                             Defendants.               :
                                                                       :
 --------------------------------------------------------------------- :
                                                                       x
 ANDREW L. CARTER, JR., District Judge:

          On July 8, 2019, Plaintiff filed a proposed default judgment and supporting affirmation.

 ECF Nos. 15-16. The Court subsequently issued an order directing Defendant 138-140 Village

 Owners Corp. to show cause why default judgment should not be entered. ECF No. 19.

 However, Plaintiff had not filed a motion for default judgment nor the “memorandum providing

 the legal and factual authority proving that liability has been established” as required by Judge

 Carter’s Individual Practices. Thus, by order dated October 29, 2020 this Court vacated its prior

 order to show cause and ordered Plaintiff to submit the required motion and memorandum by

 November 6, 2020. ECF No. 22. Plaintiff submitted the motion and memorandum, ECF Nos. 24,

 27, and the Court issued an order directing Defendant 138-140 Village Owners Corp. to show

 cause why default judgment should not be entered pursuant to Fed. R. Civ. P. 55. ECF No. 28.

 To date, Defendant 138-140 Village Owners Corp. has not responded.

          On April 21, 2021, the Court granted Plaintiff leave to file an amended complaint

 substituting Defendant Jack’s Coffee, LLC with Defendant Jack’s Holding (FVP) LLC, which

 Plaintiff filed the same day. ECF Nos. 43-44. Accordingly, Plaintiff’s pending motion for default
judgment is DENIED. See Allstate Ins. Co. v. Yadgarov, No, 11-cv-6187, 2014 WL 860019, at

*7-8 (E.D.N.Y. Mar. 5, 2014) (collecting cases) (“[A]n amended pleading excused from service

on a defaulting defendant by FRCP 5(a)(2) becomes the operative document on filing, not on

service. . . . [O]nce the amended complaint becomes the operative complaint, a motion for

default judgment made on a prior pleading should be denied.” (internal citations omitted)).

                                         CONCLUSION

         For the reasons herein, Plaintiff’s pending motion for default judgment is DENIED. The

Clerk of Court is respectfully directed to terminate ECF No. 24. Plaintiff is directed to serve a

copy of the instant order on Defendants, and file proof of service, by no later than May 28, 2021.



SO ORDERED.


Dated:          May 21, 2021
                New York, New York



                                              ____________________________________
                                                    ANDREW L. CARTER, JR.
                                                    United States District Judge
